PER CURIAM.
These appeals, consolidated for appellate purposes, are from an order denying each defendant’s motion to vacate judgment and sentence under Rule 3.850 CrPR, 33 F.S. A., following an evidentiary hearing by the trial court.
From our consideration of appellant’s motion, the entire record on appeal, briefs and argument of counsel, we have reached the conclusion that there was no basis upon which the trial judge should have granted the motion, therefore, his action in denying the motion was proper. No reversible error having been demonstrated the order appealed is affirmed.
Affirmed.